UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5063



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONY LEE EPPERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CR-05-10)


Submitted:   July 28, 2006                 Decided:   August 22, 2006


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick T. Heblich, Jr., FREDERICK T. HEBLICH, JR., PC,
Charlottesville, Virginia, for Appellant. John L. Brownlee, United
States Attorney, William F. Gould, Assistant United States
Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tony Lee Epperson pled guilty to one count of making a

false statement to a government official, in violation of 18 U.S.C.

§ 1001 (2000). Epperson was assigned an offense level of fourteen,

criminal history category IV, and sentenced to thirty-three months’

imprisonment.         On    appeal,    Epperson     contends        his    sentence    is

unreasonable     as    the    district     court         improperly       accepted    the

probation     officer’s      recommendation         to    apply     U.S.    Sentencing

Guidelines Manual          § 2J1.3(a) (2004).        We affirm.

              When reviewing the district court’s application of the

Sentencing Guidelines, we review findings of fact for clear error

and questions of law de novo.              United States v. Green, 436 F.3d

449, 456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).                              A

sentence is unreasonable if based on an error in construing or

applying the Sentencing Guidelines.               Id. at 456-57.

            At   sentencing,          rather    than       merely     accepting       the

recommendation of the probation officer, the district court deemed,

and Epperson conceded, that the obstruction of justice enhancement

authorized by USSG § 2J1.2 better reflected Epperson’s conduct.

However, even if the court had applied a perjury enhancement

pursuant to § 2J1.3, Epperson could not establish harm as the

guideline   range      remained       unchanged.*         Therefore,       we   conclude


     *
     The guideline provision for obstruction of justice, like that
for perjury, has a base offense level of fourteen.       See USSG
§§ 2J1.2(a); 2J1.3(a). Likewise, both provisions provide for a

                                        - 2 -
Epperson’s thirty-three month sentence, which was within a properly

calculated guidelines range, is reasonable.

          Accordingly, we affirm Epperson’s sentence.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




three-level increase for substantial interference with the
administration of justice. See USSG §§ 2J1.2(b)(2); 2J1.3(b)(2).

                              - 3 -